

115 HR 7095 IH: Coretta Scott King Full Employment Federal Reserve Act of 2018
U.S. House of Representatives
2018-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7095IN THE HOUSE OF REPRESENTATIVESOctober 26, 2018Mr. Khanna (for himself, Mr. Hastings, Ms. Clarke of New York, Ms. Wilson of Florida, Mr. Pocan, Ms. Norton, Mr. Ellison, Mr. Payne, and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Federal Reserve Act to modify the goals of the Board of Governors of the Federal
			 Reserve System, to eliminate class A and B directors from the board of
			 directors of each Federal reserve bank, and to establish certain reporting
			 requirements for the Board of Governors, and for other purposes.
	
 1.Short titleThis Act may be cited as the Coretta Scott King Full Employment Federal Reserve Act of 2018. 2.Modification of the goals of the Board of Governors of the Federal Reserve System and the Federal Open Market CommitteeSection 2A of the Federal Reserve Act (12 U.S.C. 225a) is amended—
 (1)by striking The Board of Governors and inserting (a) In general.—The Board of Governors shall; (2)by striking stable prices and inserting a stable rate of inflation; and
 (3)by inserting at the end the following:  (b)General policy: Congressional review In this section, the term maximum employment means a labor market in the United States in which—
 (1)job seekers can find work; (2)involuntary part-time work is at a minimum;
 (3)median wages are rising with worker productivity; and (4)disparities in rates of unemployment and pay between and among racial, gender, urban, rural, and other demographic groups have reached their lowest practicable level..
 3.Promoting a diverse, representative Federal ReserveSection 4 of the Federal Reserve Act (38 Stat. 251) is amended— (1)in the provision designated Fifth of the fourth undesignated paragraph, by inserting after employees. the following: In making the appointment of a president, the bank shall interview at least one individual reflective of gender diversity, one individual reflective of racial or ethnic diversity, and one individual who has experience in scholarship or advocacy on behalf of the interests of consumers, labor, or other sectors of society whose interests are distinct from those of the banking and financial services sector. Not later than January 1 of each year, the bank shall submit a report describing the applicant pool demographics for the proceeding fiscal year to the Committee on Financial Services of the House of Representatives, the Committee on Banking, Housing, and Urban Affairs of the Senate, and the Office of the Inspector General for the Board of Governors of the Federal Reserve System and the Consumer Financial Protection Bureau.;
 (2)in the ninth undesignated paragraph, by striking , and divided into three classes, designated as classes A, B, and C; (3)by striking the tenth, eleventh, fourteenth, sixteenth, seventeenth, and eighteenth undesignated paragraphs;
 (4)in the twelfth undesignated paragraph— (A)by striking Class C shall consist of three members who shall be designated by the Board of Governors of the Federal Reserve System. and inserting Members of the board of directors shall be designated by the Board of Governors of the Federal Reserve System.; and
 (B)by striking class C; (5)in the fifteenth undesignated paragraph, by striking of class C;
 (6)in the twentieth undesignated paragraph— (A)by striking Class C directors and inserting Directors;
 (B)by striking of class C; and (C)by striking the third class C director and inserting another director of the Board, designated by the Board of Governors of the Federal Reserve System,; and
 (7)in the twenty-fourth undesignated paragraph— (A)by striking of classes A, B and C, respectively,;
 (B)by striking one the first place it appears and inserting three; (C)by striking of each class whose term the second place it appears and inserting whose terms;
 (D)by striking one whose term the first place it appears and inserting three whose terms; (E)by striking one whose term the second place it appears and inserting three whose terms; and
 (F)by striking in the several classes of  and inserting on the board of. 4.Studies Section 2B(b) of the Federal Reserve Act (12 U.S.C. 225b(b)) is amended—
 (1)by striking The Board shall and inserting (1) In general.—The Board shall; and (2)by inserting at the end the following:
				
 (2)Inflation and employment figuresIn each report required under paragraph (1), the Board shall include— (A)the results of a study of the past estimates of the Board on longer-run unemployment rates, including—
 (i)an assessment of the accuracy of such estimates; (ii)an assessment of the effect of such estimates on decisions of the Board; and
 (iii)recommendations of the Board to improve the accuracy of such estimates; (B)a study of the inflation target, including—
 (i)information on each measurement of inflation used to calculate such target; (ii)information on each period during which the Board determines that any such measurement is above or below such target; and
 (iii)a summary of the arguments for and against setting the inflation target at 2 percent inflation; (C)an estimate of the impact that the projected pathway for the Federal funds rate is likely to have on labor market conditions and on a variety of demographic groups, including demographic groups that experience unemployment rates above the national rate;
 (D)an assessment of whether alternative monetary policy approaches would affect such conditions and on such groups; and
 (E)a description of the confidence interval on each projection that the Federal Reserve System, or any participant in the Federal Open Market Committee, provides for the longer-run rate of unemployment..
			